               Case 4:19-cr-02738-RM-JR Document 92 Filed 03/16/20 Page 1 of 2



 1   ROACH LAW FIRM, L.L.C.
     Brad Roach
 2   Arizona State Bar No. 017456
     101 E. Pennington St., Suite 201
 3   Tucson, AZ 85701
     (520) 628-4100
 4   Attorney for Defendant
 5
                                  UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF ARIZONA
 7

 8
     THE UNITED STATES OF AMERICA,                   ) CR-19-2738-TUC-RM (JR)
 9                                                   )
                    Plaintiff,                       ) THIRD MOTION TO MODIFY
10                                                   )
            vs.                                      )
11                                                   )
     Jan Peter Mesiter,                              )
12                                                   )
                    Defendant.                       )
13                                                   )
14
            Defendant, Jan Peter Meister, by and through his attorney, Brad Roach, hereby moves
15
     this Court for an order modifying the defendant’s conditions in the following way:
16
            1.      The defendant request that he be released from custody as his wife was recently
17
                    diagnosed with thyroid cancer and the defendant would like to be home to assist
18
                    his wife through treatment and surgery. Surgery is scheduled March 18, 2020.
19
            2.      Defendant has been acquitted of the most serious allegation of his indictment and
20
                    faces a relatively short sentence if he were to be convicted of the remaining count.
21
            The AUSA, Nicole Sevel has been contacted and does have an objection to this motion.
22
            U.S. Pretrial Officer Debra Romero has been contacted and does have an objection to this
23
     motion.
24

25        RESPECTFULLY SUBMITTED this 16th day of March, 2020.



                                                    -1-
     Case 4:19-cr-02738-RM-JR Document 92 Filed 03/16/20 Page 2 of 2



 1
                                                /s/ Brad Roach
 2                                                 Brad Roach
                                                   Attorney for Defendant
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                   -2-
